Statements by the President (membership of Parliament; ETA)
Ladies and gentlemen, it is a great joy for me to be able to welcome today 18 fellow Members from Bulgaria - the first directly elected MEPS - to this House, and thus into our midst.
(Applause)
The citizens of Bulgaria went to the polls on 20 May 2007 and elected their representatives to the European Parliament in a democratic process. This was an important day for Bulgaria, which joined the European Union on 1 January. It completes Bulgaria's integration into the European family after the fall of communism.
It took over 60 years for Bulgaria to be restored to a free Europe and for our continent to be reunited. Bulgaria's culture is an ancient one, and the country is situated at a crossing point between East and West. It is claimed to be the site of one of the oldest countries in Europe, founded in 681. Bulgaria is the country of Orpheus and Eurydice, the home of the Thracians and of Dionysus. It brings with it a rich cultural and intellectual heritage, and will thus contribute to the mutual enrichment of the European Union and Bulgaria.
Particular thanks are due to Bulgaria, and especially its people, for their efforts over recent years and the willingness to undertake reforms. Great progress has been made, and many reforms were accomplished in a relatively short period of time. It is now up to our new fellow Members to help ensure that the reforms that remain necessary are implemented with the same determination.
I wish you a speedy, successful integration into the work of the European Parliament so that, with your work and efforts, you are able to make a constructive contribution for the benefit of your voters and of Europe. You will be the voice of Bulgarian citizens in the European Parliament, and will represent their interests. Let us work together on the further development of our European community!
(Applause)
Ladies and gentlemen, in agreement with the chairmen of the groups and the whole of the European Parliament - and seeing Mrs Dührkop Dührkop in our midst - I should like to make the following statement on behalf of this House.
The terrorist organisation ETA has declared the 'ceasefire' announced on 22 March 2006 at an end. I should like to express my solidarity with the entire Spanish nation and its democratic institutions in these difficult times. Parliament firmly condemns the use of violence as a means to any end. Today, more than ever, Parliament appeals to all Member States to be determined in their support for the Spanish authorities in their fight against terrorism. This is a fight that can only be carried out on the basis of the rule of law, with the full force of the law and strong democratic institutions.
We remember the victims of terrorism at this time, with whom we stand in sympathy and solidarity.
(Applause)